Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s response filed on May 7, 2021.

Status of Claims
Cancellation of claim 23 is acknowledged.
Claims 21-22 are currently pending and are the subject of this office action.
Claims 21-23 are presently under examination.

Priority
The present application is a 371 of PCT/US16/28371 filed on 04/20/2016, and claims priority to provisional application No. 62/149,931 filed on 04/20/2015.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 103 (New Rejection Not Necessitated by Amendment)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai et. al. (International Journal of Cancer (2010) 127:230-238, Desai 1), Desai et. al. (Chemico-Biological Interactions (2010) 446-456, Desai 2) in view of Pommery et. al. (J. Med. Chem. (2004) 47:6195-6206, cited in prior office action) and Smith et. al. (March’s Advanced Organic Chemistry, fifth edition, Jon Wiley (2001), pages 390-391, 445 and 449).

For claim 21, Desai 1 teaches a method of synthesizing the COX-2 inhibitor selenocoxib-1 (8) comprising the nucleophilic addition of KSeCN to the chloromethyl compound 7 as shown in scheme 1 (page 231):

    PNG
    media_image1.png
    226
    546
    media_image1.png
    Greyscale

Pommery teaches a method of synthesizing the COX-2 inhibitor 10h comprising the nucleophilic addition of compound 6 to the bromomethyl compound 9h as shown in scheme 2 (page 6196):

    PNG
    media_image2.png
    322
    673
    media_image2.png
    Greyscale


None of the above teaches the bromomethyl compound of the instant claim 21:

    PNG
    media_image3.png
    214
    229
    media_image3.png
    Greyscale
, which differs from compound 9h above by the presence of a p-methyl group (instead of hydrogen) in the phenyl group.
However, Desai 2 teaches a method of synthesizing the COX-2 inhibitor selenocoxib-2 comprising the nucleophilic addition of KSeCN to the chloromethyl compound 4 (which differs from compound 7 above by the presence of a p-methyl group (instead of hydrogen) in the phenyl group) as shown in Figure 2 (page 450):

    PNG
    media_image4.png
    224
    587
    media_image4.png
    Greyscale


Further, it is well known that in nucleophilic displacements (like in the above 3 reactions), the order of reactivity among halogens to be displaced is (from more reactive to less reactive): iodine > bromine> chlorine > fluorine (see Smith et. al., page 445 rd and 4th lines, see also Table 10.10 on page 449).  In other words, bromine is more reactive than chlorine.

Before the effective filing date of the claimed invention it would have been prima facie obvious for the skilled in the art to synthesize the COX-2 inhibitor Selencoxib-2 as taught by Desai 2 (see above), starting from the bromomethyl compound:

    PNG
    media_image3.png
    214
    229
    media_image3.png
    Greyscale
instead of the chloromethyl compound 4 (wherein the chlorine of compound 4 above has been replaced with a bromine), since the prior art teaches that bromine is more reactive than chlorine (see Smith et. al.) or at least has similar reactivity as shown by the reactivity of compounds 7 and 9h above (see Desai 1 and Desai 2) that differ only in the halogen atom (chlorine vs. bromine), thus resulting in the practice of claim 21 with a reasonable expectation of success.  

Allowable Subject Matter
Claim 22 is allowed as presently advised.

Conclusion
Claim 22 is allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 1628
May 14, 2021.